Citation Nr: 0313264	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with chest pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had service with the Army National Guard from 
March 1960 to February 1964 and from February 1975 to 
February 1977.  During these times, he had a number of 
periods of active duty for training, including in pertinent 
part from August 17, 1975 to August 18, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (2002).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on his behalf. Id.   

Prior review of the claims folder failed to reveal notice 
from the RO to the appellant that complies with VCAA 
requirements.  The Board attempted to cure this deficiency by 
letter to the appellant and his representative dated in March 
2003.  However, it is emphasized that the regulatory 
provision that permitted the Board to provide such notice, 
38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently invalidated 
by the U.S. Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand to the 
RO is required in order to correct this deficiency.

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  In its VCAA notice to the appellant, the RO 
should advise him that the evidence required to substantiate 
his claim includes all evidence of medical treatment for a 
cardiac disorder since 1977 and all evidence of medical 
treatment for cardiac disorder before August 1975, and that 
he should either submit or authorize the release of such 
evidence.   

In addition, the VCAA specifies that, in the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  If the RO secures or receives any additional 
evidence in response to the VCAA notice, it should re-
evaluate whether a medical examination or opinion is needed 
in this case and take the appropriate action.   

Finally, the Board notes that the April 2002 supplemental 
statement of the case issued by the RO was returned with the 
notation that the authorized time for forwarding had expired.  
Handwritten notes from RO personnel indicated that there was 
no other address found.  However, subsequent correspondence 
sent to the same address, specifically the June 2002 notice 
of appeal certification to the Board and the Board's March 
2003 letter to the appellant, have not been returned as 
undeliverable.  Thus, it is unclear whether the appellant is 
currently received mail at this address.  The RO should take 
the appropriate steps to determine the correct address for 
the veteran in the event correspondence is returned. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the appellant and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the appellant should provide 
and what information VA will attempt to 
obtain on his behalf.  Specifically, the 
RO should advise the appellant to submit 
or authorize the release of evidence 
necessary to substantiate his claim, 
including all evidence of treatment for a 
cardiac disorder since 1977 and all 
evidence of medical treatment for cardiac 
disorder before August 1975.  It should 
afford the appellant the appropriate 
period of time for response.     

2.  After completing any other necessary 
development, such as securing a medical 
examination or opinion, if indicated by 
the evidence of record, the RO should 
readjudicate the claim for service 
connection for coronary artery disease 
with chest pain.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs and the VCAA.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


